Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
This is in response to the amendments filed on 2/16/2021 in which claims 1-3, 6-14 and 17-23 are pending, of which Claims 1, 3, 6-7, 13 have been amended, claims 20-23 have been added as new and claims 4-5, 15-16 have been cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/16/2021 has been entered.
 


Response to Arguments
Applicant's Argument: 
Applicant's arguments with respect to the pending amended and new claims have been fully considered but they are moot in view of the new grounds of rejection as stated below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: means for in claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sawyer (U.S. Pub. No. 2015/0173427).

Regarding claims 20-21, Sawyer discloses a clothing ensemble (See Fig. 1) comprising: 
a swimsuit top (100) comprising: 
fabric (110, 111) shaped and configured (capable) to cover a wearer's breasts (when worn see Fig. 1); 

a fabric band (101) extending from a bottom edge of the fabric (See Fig. 4A); and 
at least three attachment members (102), housed in the fabric band (101 as shown in Fig. 4A), each accessible from the outside surface of the fabric band (See Fig. 1); 
a swimsuit bottom (shown in Fig. 1 covering the groin area of the wearer) comprising fabric shaped to cover a wearer's groin and buttocks (See Fig. 1); and 
a midriff garment (105) comprising: 
fabric shaped (106) to cover a wearer's midriff (See Fig. 3) having an upper edge (adjacent the breast of the wearer when worn) and a lower edge (adjacent the waist of the wearer when worn); 
a fabric band (104) extending from the upper edge of the midriff garment (See Fig. 1); and 
three or more attachment members (103) housed within the fabric band (103 as shown in Fig. 1), the attachment members (103) configured (capable) to fasten to the attachment members (102) housed in the fabric band of the swimsuit top (See Fig. 3), the lower edge of the fabric configured to drape freely over the swimsuit bottom (See Fig. 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.






Claims 1-2, 8, 10, 12-14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chow (U.S. Patent No. 4,815,145).



    PNG
    media_image1.png
    622
    689
    media_image1.png
    Greyscale



Regarding claims 1 and 8, Chow discloses a clothing ensemble (See for example Fig. 1 identifier 10) comprising: 
a swimsuit top (11) comprising: fabric shaped into two joined cups (shown in Fig. 4A identifiers 14 left and right cup joined together by the bottom edge fabric 17) and configured (capable) to cover a wearer's breasts when worn (See Fig. 1); 
fabric forming wing portions (See annotated Fig. A above) extending from each of the cups (14)(as shown in Fig. A) and configured (capable) to wrap around opposite 
three attachment members (See Fig. A marked as first, second and third), wherein a first one of the attachment members is attached to a lower, inside edge of the fabric joining the two cups (See Fig. A), a second one of the attachment members is attached to an inside edge of the fabric forming a left one of the wing portions (See Fig. A), and a third one of the attachment members is attached to an inside edge of the fabric forming a right one of the wing portions (See Fig. A); 
a swimsuit bottom (12) comprising fabric shaped to cover a wearer's groin and buttocks (See Figs. 1-3) and; 
a midriff garment (13) comprising: 
fabric shaped (capable) to cover a wearer's midriff (when worn see Fig. 1), having an upper edge (24 see for example Fig. 5B) and a lower edge (28 as shown in Fig. 5B); 
attachment members (25) attached along an external face (surface) of the fabric at the upper edge of the fabric (See Fig. 5B), the attachment members (25) capable to fasten to the members of the swimsuit top (18) when worn at attachment points wherein the attachment points are the locations of the attachments members (18 and 25), 
Chow does not explicitly disclose that the lower edge of the fabric configured to drape freely.
However, an ordinary skilled in the art would recognize that the lower edge (28) of the fabric drapes freely because it is a ruffle (See Fig. 5B) and also when the lower edge of the midriff is not attached to the swimsuit bottom (See Fig. 4B), in order for 

Regarding claim 2, Chow discloses a clothing ensemble wherein the fabric of the midriff garment (See above) is made of fabric.
Chow does is silent on the material making the garment and does not explicitly discloses that the fabric of the midriff is a different type of fabric than the fabric of the swimsuit top and the fabric of the swimsuit bottom.
However, it would have been obvious to one having ordinary skill in the art at the time of the invention effective filing date to have formed the midriff is a different type of fabric than the fabric of the swimsuit top and the fabric of the swimsuit bottom in order to create a more pleasing aesthetic appearance. A change in aesthetic (ornamental) design generally will not support patentability. In re Seid, 73 USPQ 431. Additionally, the claim would have been obvious because the design incentives or market forces provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations. It is further noted that the garment will operate equally if the fabrics are the same or different.

Regarding claim 10, Chow discloses a clothing ensemble wherein the attachment members are snap members (Col. 2, line 20-28).


Chow does not disclose does not disclose that “the fabric bearing a color, pattern, design, or style” and “the fabric bearing a color, pattern, design, or style that matches…the midriff garment”. 
However, it would have been obvious to one having ordinary skill in the art at the time of the invention to have the garment formed “the fabric bearing a color, pattern, design, or style of the first midriff garment” for marketing purposes in order to create a more pleasing aesthetic appearance. A change in aesthetic (ornamental) design generally will not support patentability. In re Seid, 73 USPQ 431. Additionally, the claim would have been obvious because the design incentives or market forces provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations. 

Regarding claim 13, Chow discloses a clothing ensemble wherein the second midriff garment (Fig. 4B identifier 13, X shaped) differs from the first midriff garment (Fig. 5B) in shape.



Regarding claim 17, Chow discloses a clothing ensemble wherein the attachment members (18) of the swimsuit top (11) are located on the inside of the swimsuit top as shown in Fig. 4A, such that the attachment members of the swimming top are not visible when the swimsuit top is worn as clearly shown in Fig. 1.

Claims 3 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Chow (U.S. Patent No. 4,815,145) in view of Ruschell (U.S. Pub. No. 2010/0275946 A1).

Regarding claims 3, 6-7 and 18-19, Chow discloses the invention substantially as claimed above.
Chow does not disclose a covering garment.
Ruschell teaches yet another article of clothing (Fig. 3 identifier 10) that is worn and secured around the head of the wearer as a headscarf (See Fig. 3), a skirt (See claim 11), a headband (See Fig. 2), that is used with damp or wet hair after swimming (para. 0028) which was interpreted that it is worn with a swim suit, wherein the covering garment (10 Ruschell) made of cotton (para. 0026). 

Chow and Ruschell do not explicitly discloses that the fabric of the covering garment being different (or matches) type of fabric than the swimsuit top, the swimsuit bottom, and the midriff garment.
However, it would have been obvious to one having ordinary skill in the art at the time of the invention effective filing date to have formed the covering garment being made of a different (or matches) type of fabric than the fabric of the swimsuit top and the fabric of the swimsuit bottom in order to create a more pleasing aesthetic appearance. A change in aesthetic (ornamental) design generally will not support patentability. In re Seid, 73 USPQ 431. Additionally, the claim would have been obvious because the design incentives or market forces provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations. It is further noted that the garment will operate equally if the fabrics are the same or different.


Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chow (U.S. Patent No. 4,815,145) in view of Larson et al. (U.S. Pub. No. 2015/0007374 A1).

Regarding claims 9 and 11, Chow discloses the invention substantially as claimed above.
Chow does not disclose the swimsuit top is made of an elastic material, the swimsuit bottom is made of an elastic material, and the midriff garment is not made of an elastic material and the type of fabric of the midriff garment is one of cotton, silk, macrame, or spandex.
Larson et al. “Larson” teaches yet another clothing assemble (See 2A-2B) having a top, bottom and midriff portions (or components/attachments) as clearly shown in Figs. 2A and 2B. The clothing portions are made of different materials depending functionality and cosmetic preference (See para. 0053), garment is manufactured with one or more of the following materials: nylon, cotton, wool, silk, denim, leather, acetate, flannel, pvc-polyvinyl chloride, recycled and/or recovered material, natural fibers, Lycra, polyester, and/or a variety combined/blended materials (para. 0053), in addition, the modified garment twill have the type of fabric of the covering garment and the midriff will 
therefore it is obvious to the ordinary skilled in the art that the swimsuit top and bottom are made of Lycra which is an elastic material, and the midriff garment is made of cotton which is not an elastic material in order to enhance functionality and cosmetic preference of the wearer.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Sawyer (U.S. Pub. No. 2015/0173427 A1) in view of Ruschell (U.S. Pub. No. 2010/0275946 A1).

Regarding claim 22, Sawyer discloses the invention substantially as claimed above.
Sawyer does not disclose a covering garment.
Ruschell teaches yet another article of clothing (Fig. 3 identifier 10) that is worn and secured around the head of the wearer as a headscarf (See Fig. 3), a skirt (See claim 11), a headband (See Fig. 2), that is used with damp or wet hair after swimming (para. 0028) which was interpreted that it is worn with a swim suit, wherein the covering garment (10 Ruschell) made of cotton (para. 0026). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have manufactured Sawyer clothing with the covering garment as taught by Ruschell in order to provide the wearer fabric to dry .

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Sawyer (U.S. Pub. No. 2015/0173427 A1).

Regarding claim 23, Sawyer discloses a clothing ensemble wherein the midriff garment (105) is a first midriff garment (See Fig. 1).
Sawyer does not disclose one or more additional midriff garments.
However, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to have one or more additional midriff garments each configured to be fastened to the attachment members of the swimsuit top in an interchangeable manner and the fabric shaped to cover a wearer’s midriff in order to be able to change a damaged midriff garment immediately, since a mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis C o . , 193 USPQ 8. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations.
Sawyer does not disclose does not disclose that “the fabric bearing a color, pattern, design, or style” and “the fabric bearing a color, pattern, design, or style that matches…the midriff garment”. 
However, it would have been obvious to one having ordinary skill in the art at the time of the invention to have the garment formed “the fabric bearing a color, pattern, design, or style of the first midriff garment” for marketing purposes in order to create a 

Conclusion
The prior art made of record and not relied upon is considered (See PTO-892) pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED ANNIS whose telephone number is (571)270-1563.  The examiner can normally be reached on Monday-Friday 8 am-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/KHALED ANNIS/           Primary Examiner, Art Unit 3732